                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                 3:19-cv-00474-MOC
                             3:17-cr-00367-MOC-DCK-1


ANTHONY LATREL PLAYER,                                )
                                                      )
                       Petitioner,                    )
                                                      )
vs.                                                   )              ORDER
                                                      )
UNITED STATES OF AMERICA,                             )
                                                      )
                  Respondent.                         )
______________________________________                )

       THIS MATTER is before the Court on Petitioner’s Motion to Vacate, Set Aside or Correct

Sentence under 28 U.S.C. § 2255. [Doc. 1].

       The Court has conducted an initial screening of the petition under the Rules Governing §

2255 Proceedings, Rule 4(b) 28 U.S.C.A. foll. § 2255 and finds that the petition has not been

signed by Petitioner under penalty of perjury, Rule 2(b)(5), 28 U.S.C.A. foll. § 2255 (motion to

vacate must be signed under penalty of perjury “by the movant or by a person authorized to sign

it for the movant”). Within twenty (20) days of service of this Order, Petitioner must sign the

petition under penalty of perjury and resubmit it in accordance with Rule 2(b)(5) of the Rules

Governing § 2255 Proceedings. The Petitioner is further instructed to complete the proper Section

2255 form that will be sent by the Clerk to the Petitioner.

       Petitioner’s failure to return the completed Section 2255 form, signed under penalty of

perjury, within twenty days of service of this Order, may result in dismissal of this action without

prejudice.
      IT IS THEREFORE ORDERED that:

      (1) Petitioner shall return the completed Section 2255 form, signed under penalty of

          perjury, within twenty (20) days of service of this Order and is advised that the failure

          to do so may result in dismissal of this action without prejudice.

      (2) The Clerk is respectfully instructed to mail Petitioner a blank Section 2255 form.

Signed: October 25, 2019




                                                2
